
	

116 S1156 IS: Requiring Every American Defense Installation to Nullify Environmental Stresses for Security Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1156
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Schatz (for himself, Mr. Moran, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the Secretary of each military department to
			 develop resilience plans for installations of the Department of Defense,
			 and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Requiring Every American Defense Installation to Nullify Environmental Stresses for Security Act of 2019 or the READINESS Act of 2019.
		2.Development and implementation of military installation resilience plans
 (a)In generalSubchapter I of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:
				
					2815.Military installation resilience plans
 (a)In generalThe Secretary of Defense shall ensure the maintenance and enhancement of military installation resilience through the development of military installation resilience plans under this section.
 (b)ProgramConsistent with the use of military installations and State-owned installations of the National Guard to ensure the readiness of the armed forces, the Secretary of each military department shall carry out a program to provide for—
 (1)the maintenance and enhancement of military installation resilience on such installations; and (2)the integration, to the extent consistent with requirements of the armed forces and the authority of the Secretary concerned, of military installation resilience plans developed under subsection (c) and supporting activities with the pre-disaster mitigation and other relevant plans and activities of the Army Corps of Engineers, other Federal agencies, Indian tribes, and State and local agencies or entities.
 (c)Military installation resilience plansIn carrying out the program under subsection (b), the Secretary of each military department— (1)shall develop and implement a military installation resilience plan for each military installation under the jurisdiction of the Secretary concerned; and
 (2)subject to the availability of appropriations, may develop and implement a military installation resilience plan for a State-owned installation of the National Guard if—
 (A)such a plan is developed and implemented in coordination with the chief executive officer of the State in which the installation is located; and
 (B)such a plan is deemed, for purposes of any other provision of law, to be for lands or other geographical areas owned or controlled by the Department of Defense, or designated for use by the Department of Defense.
 (d)Required elements of plansEach military installation resilience plan under subsection (c) shall, to the extent appropriate and applicable, provide for the following:
 (1)A qualitative and, to the extent practicable, quantitative assessment of— (A)current risks and threats to the resilience of the military installation, including from extreme weather events, mean sea level fluctuation, wildfires, flooding, and other changes in environmental conditions; and
 (B)future risks and threats, including from extreme weather events, mean sea level fluctuation, wildfires, flooding, and other changes in environmental conditions, based on projections from reliable and authorized sources as described in section 2805(c) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 10 U.S.C. 2864 note), to the resilience of any project considered in the master plan for the installation under section 2864 of this title during the 50-year lifespan of the installation.
 (2)A description of the— (A)assets or infrastructure located on the installation vulnerable to the risks and threats described in paragraph (1), with special emphasis on assets or infrastructure critical to the accomplishment of the missions of the installation and missions of any members of the armed forces stationed at the installation; and
 (B)community infrastructure and resources located outside the military installation that are— (i)critical to the accomplishment of the missions of the military installation and of members of the armed forces stationed at the installation; and
 (ii)vulnerable to the risks and threats described in paragraph (1). (3)A description of the—
 (A)current or planned infrastructure projects or other measures to mitigate the impacts of risks and threats described in paragraph (1) to the resilience of the military installation and the accomplishment of the missions of the military installation and missions of members of the armed forces stationed at the installation;
 (B)estimated costs associated with such current or planned infrastructure projects or other mitigation measures; and
 (C)current or planned interagency agreements, cooperative agreements, memoranda of agreement, or other agreements with other Federal agencies, Indian tribes, State or local governments or entities, or other organizations or individuals for the purpose of or that will assist in maintaining or enhancing military installation resilience and the resilience of the community infrastructure and resources described in subparagraph (B)(ii).
 (e)Interagency coordinationThe Secretary of each military department shall prepare military installation resilience plans under subsection (c) in consultation with the following:
 (1)The Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency.
 (2)The head of each State emergency management agency. (3)Any other Federal or State department or agency the Secretary considers appropriate for the development of such a plan.
 (f)Consistency and integration with other plansThe Secretary of each military department shall ensure that each military installation resilience plan under subsection (c) is—
 (1)consistent with the integrated natural resource management plan of the Secretary required by section 101(a)(1)(B) of the Sikes Act (16 U.S.C. 670a);
 (2)consistent with and integrated into the installation energy resilience master plan of the Secretary required by section 2911(b)(3) of this title; and
 (3)consistent with and integrated into the installation master plan of the Secretary required by section 2864 of this title.
 (g)Inclusion of certain projectsThe Secretary of each military department shall include in military installation plans under subsection (c) projects or improvements to facilities conducted using amounts for sustainment, restoration, and modernization.
 (h)Reviews and reports(1)On a regular basis, not less frequently than once every five years, the Secretary concerned shall review the military installation resilience plans prepared by the Secretary concerned under this section as to operation and effect, and in conducting such review, shall consider changes, if any, to the risks and threats described in subsection (d)(1) to the resilience of the military installation concerned.
 (2)(A)Not later than March 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report on the extent to which the military installation resilience plans were prepared or implemented in accordance with this section during the year preceding the report.
 (B)Each report submitted under subparagraph (A) shall include the following: (i)The number of military installation resilience plans in effect in the year covered by the report, including the date on which each plan was issued in final form or most recently revised.
 (ii)The amounts expended on mitigation measures conducted pursuant to or consistent with such plans in the year covered by the report.
 (iii)An assessment of the extent to which such plans comply with this section. (i)DefinitionsIn this section:
 (1)The term community infrastructure has the meaning given that term in section 2391(e)(4) of this title. (2)The term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 169 of such title is amended by inserting after the item relating to section 2814 the following new item:
				2815. Military installation resilience plans..
